Citation Nr: 1647946	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  07-10 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected chronic low back pain with degenerative disc disease prior to November 14, 2007.

2.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected chronic low back pain with degenerative disc disease from November 14, 2007.

3.  Entitlement to service connection for gout. 

4.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU). 

5.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound. 

6.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbar radiculopathy of the right lower extremity. 

7.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected lumbar radiculopathy of the left lower extremity.

8.  Entitlement to an effective date prior to November 3, 2014, for the grant of service connection for lumbar radiculopathy of the right lower extremity. 

9.  Entitlement to an effective date prior to November 3, 2014, for the grant of service connection for lumbar radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1987 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In January 2011, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

The Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A.  Radiculopathy

In a November 2014 rating decision, the Veteran was granted service connection for lumbar radiculopathy of the left and right lower extremities.  He was assigned 20 percent disability ratings effective November 3, 2014.  In December 2014, the Veteran's expressed disagreement with the effective dates and evaluations assigned for the grants of service connection for lumbar radiculopathy of the left and right lower extremities.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

B.  Back 

The Board notes that this issue has previously been remanded.  However, a recent precedential opinion from the United States Court of Appeals for Veterans Claims (Court) necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the claims for increased evaluations for the Veteran's back disability on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in November 2014 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.

C.  Gout 

In April 2006, the Veteran was afforded a VA examination to determine the nature and etiology of his gout.  In rendering his opinion, the April 2006 VA examiner noted that the Veteran's gout "may be" pre-existing, and that the Veteran's in-service ankle sprain caused the Veteran's first experience of gout arthritis.  

In July 2011, the Board remanded the claim to afford the Veteran a VA examination to determine whether his gout clearly and unmistakably preexisted his active service. 

In November 2014, the Veteran was afforded a VA examination.  The VA examiner opined that the Veteran's gout was less likely than not incurred in or caused by service.  She elaborated that gout was first diagnosed in 1992 and that there was no evidence to support that gout was a preexisting condition prior to service.  The Board finds that this opinion is inadequate as it does not address the Veteran's contentions or provide an opinion regarding whether clearly and unmistakably preexisted his active service.  Specifically, in an April 2007 statement, the Veteran wrote that he experienced trauma to his left ankle several times in service.  He argued that he experienced the same symptoms in service that he currently experiences during a gout attack.  Essentially, the Veteran contends that his in-service ankle pain was caused, at least in part, by gout.  This contention was not addressed by the VA examiner.  Thus, the Board finds that a VA addendum medical opinion is needed.

D.  TDIU and SMC

The assigned evaluations and effective dates for the Veteran's low back disability and lumbar radiculopathy of the left and right lower extremities may affect the outcome of the Veteran's claims for TDIU and SMC.  Thus, the claims are intertwined, and the TDIU and SMC claims must be remanded to allow the development for the low back and radiculopathy claims to be completed first.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should furnish the Veteran a SOC as to the issues of increased evaluations and earlier effective dates for the grants of service connection for lumbar radiculopathy of the left and right lower extremities.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal, should these matters be returned to the Board for the purpose of appellate disposition.

2.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected lumbar spine disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2003.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected lumbar spine problems are worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected lumbar disability since 2003.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the lumbar spine since 2003.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Return the claims file to the November 2014 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's gout.  If the VA examiner is unavailable, please give the claims file to another acceptable examiner.  The examiner must review the claims file and should note that the review has been conducted in the examination report.  An examination should be scheduled only if the VA examiner finds that it is necessary.  The VA examiner must provide an opinion regarding the following:

a.  Concerning the diagnosed gout, does the evidence of record clearly and unmistakably show that the Veteran's gout existed prior to his entry onto active duty?

b.  If the VA examiner finds that gout existed prior to service, does the evidence of record clearly and unmistakably show that the pre-existing gout was not aggravated by service, to include his in-service left ankle injury, beyond the natural progression of the disorder?  

c.  If the VA examiner finds that gout did not exist prior to service, does the evidence of record show that it is at least as likely as not (i.e. probability of 50 percent or greater) that gout was initially manifested during or is etiologically related to, the Veteran's active military service, to include his in-service left ankle injury? 

In rendering his or her opinion, the VA examiner is asked to consider the in-service notations of ankle pain and edema of the tibia from January 1989 to October 1989.

A thorough rationale must be given for all opinions rendered by the VA examiner.  The examiner must consider the Veteran's lay statements regarding his symptoms in service and since service.

5.  The AOJ should then readjudicate the claims in light of all of the evidence of record on the merits.  The RO/AMC is reminded that the Veteran's low back disability claim MUST be analyzed under the former and current criteria relating to disorders of the spine, to include neurological manifestations.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




